Citation Nr: 1722030	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  11-19 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable disability rating for bilateral inguinal hernia, status post laparoscopic surgery.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

P. Childers, Counsel






INTRODUCTION

The Veteran served on active duty from May 2002 to June 2003.  He also had periods of active duty for training in the Army National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in July 2009 by a Department of Veterans Affairs (VA) Regional Office (RO).

In his July 2011 substantive appeal (VA Form 9), the Veteran requested a Travel Board hearing; however, in correspondence dated in January 2015 he withdrew his request for a Board hearing and asked that his case be sent to the Board for a decision.


FINDING OF FACT

The Veteran's service-connected inguinal hernia, status post laparoscopic surgery disability has not been productive of recurrent hernia, or painful or unstable scar, at any time during the appeal period.  


CONCLUSION OF LAW

The criteria for a compensable disability rating for inguinal hernia, status post laparoscopic surgery are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.114, Diagnostic Code 7338, 4.118, Diagnostic Code 7804 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is requesting a higher rating for his service-connected inguinal hernia disability, which he contends limits his activities/ability to perform heavy lifting.  See September 2009 notice of disagreement.  He states that his inguinal hernia disorder causes pain on lifting 50 pounds or more.  In his July 2011 substantive appeal, the Veteran described the pain as severe.  

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

The Veteran's bilateral inguinal hernia has been rated under Diagnostic Code 7338 throughout the appeal period.  Under Diagnostic Code 7338, a noncompensable rating is assigned for small, reducible inguinal hernia, or inguinal hernia without true hernia protrusion; as well as for inguinal hernia that is not operated, but remediable.  38 C.F.R. § 4.114.  A 10 percent rating is warranted for postoperative recurrent inguinal hernia that is readily reducible and well supported by truss or belt.  A 30 percent rating is warranted for small, postoperative recurrent inguinal hernia, or unoperated irremediable inguinal hernia, that is not well supported by truss or not readily reducible.  The highest rating of 60 percent is warranted for large, postoperative, recurrent inguinal hernia that is not well supported under ordinary conditions and not readily reducible, when considered inoperable.  38 C.F.R. § 4.114, Diagnostic Code 7338.

Note:  10 percent is added for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be evaluated, and 10 percent, only, added for the second hernia, if the latter is of compensable degree.  38 C.F.R. § 4.114, Diagnostic Code 7338.

In addition to the specified inguinal hernia diagnostic criteria, the Board is mindful that the Veteran has a residual surgical car.  Diagnostic Code 7804 provides for a 10 percent rating for one or two scars that are unstable or painful.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, as in effect since October 23, 2008.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Analysis

On VA examinations in April 2009 and March 2016, the Veteran complained of pain on heavy lifting, but no hernia was found during either examination.   The 2016 examiner added that the surgical scar, which measured 1 centimeter x 0.5 centimeter, was not unstable or painful.  

As for the Veteran's report of pain on heavy lifting, there is no indication, in treatment records or in either of the VA examination reports, that this pain is secondary to an inguinal hernia or the 2002 bilateral inguinal hernia repair.  Moreover, a lay opinion is limited to inferences which are rationally based on a claimant's perception and does not require specialized knowledge; and it is not shown that the Veteran is qualified through knowledge, education, training, or experience to competently diagnose his abdominal pain on heavy lifting as deriving from an inguinal hernia; particularly as he suffers from other ailments that could reasonably account for his pain, such as bilateral renal calculi/kidney stones.  See private medical records dated in 1996 and 2006, and VA medical records dated in 2009.  In any event, VA examinations in 2009 and 2016 found no inguinal hernia.

In the absence of evidence of sufficient evidence of a recurrent hernia, regardless of its potential characterization (small, large, reducible, postoperative, etc.), a compensable rating is not warranted under Diagnostic Code 7338.  A zero percent rating contemplates even a small, reducible or remediable hernia.  However, not even this level of noncompensable severity is shown by the evidence.  

Moreover, the residual surgical scar is not shown to be unstable or painful.  Thus, the criteria for a separate compensable rating under Diagnostic Code 7804 is also not warranted.  

As the preponderance of the evidence is against a compensable or separate rating at any time during the appeal period, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Therefore, a compensable rating for service-connected inguinal hernia is not warranted.


ORDER

A compensable disability rating for bilateral inguinal hernia is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


